Citation Nr: 0736849	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  06-09 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to VA compensation under 38 U.S.C.A. § 1151 for 
aneurysm.


REPRESENTATION

Appellant represented by:	Steven Brumley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from January to February 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In June 2007, the veteran presented 
testimony before the undersigned at the RO (i.e. a Travel 
Board hearing).  


FINDING OF FACT

The evidence does not show that the veteran has had an 
aneurysm.


CONCLUSION OF LAW

The criteria for VA compensation under 38 U.S.C.A. § 1151 for 
aneurysm are not met.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

VA has satisfied its duty to notify.  In an April 2005 
letter, the RO provided requisite notification.  Moreover, 
the claimant was given the text of 38 C.F.R. § 3.159, 
concerning the respective duties, in the statement of the 
case.  VA's failure to notify the claimant concerning 
effective date and degree of disability for the 1151 claim is 
harmless, as Section 1151 benefits have been denied.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, the RO obtained VA and private 
medical records.  A VA examination is not necessary because 
there is no competent evidence of an aneurysm.

38 U.S.C.A. § 1151 (West 2002) and 38 C.F.R. § 3.361 (2006) 
apply.  Under them, the veteran must show that he has 
additional disability that was caused by VA hospital care, 
medical or surgical treatment, or examination, and that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
such VA hospital care, medical or surgical treatment, or 
examination.

The evidence of record does not indicate that the veteran has 
had an aneurysm.  The veteran's assertions are to the effect 
that various medication prescribed by VA caused him to have 
an aneurysm which was discovered at the time he had private 
surgery for a duodenal ulcer in October 1999.  The October 
1999 private medical records show that the veteran indeed had 
an active ulcer with a visible vessel in the duodenal bulb in 
October 1999.  No aneurysm is reported then or in November 
1999 by Michael J. Martin, M. D., who performed the ulcer 
surgery in October 1999.  

During the June 2007 Travel Board hearing the veteran 
testified that Dr. Martin told him that the medication 
prescribed by VA "definitely" caused the aneurysm, however 
in a December 199 letter, he only indicates that an ulcer was 
casued by the medication.  [The Board notes that entitlement 
to compensation for this ulcer, under the provisions of 
38 U.S.C.A. § 1151 has been awarded.]

The Board also notes that a history reported in a November 
2002 VA medical of an aortic artery aneurysm in 1999, and in 
a July 2004 VA medical record of an aortic artery aneurysm in 
October 1999, is unsupported.  

Regardless of the veteran's belief that he has an aneurysm, 
he is a layperson and as such, his opinion on this medical 
matter is not competent.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  

Since an aneurysm has not been shown, VA benefits under 
38 U.S.C.A. § 1151 for aneurysm can not be granted.  

ORDER

VA compensation under 38 U.S.C.A. § 1151 for an aneurysm is 
denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


